DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outlet" in line 6 and “the inlet” in line 10.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10, as best understood, are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al. (US 2006/0070665).
Regarding Claim 1:
Schmitt et al. teaches a cooling circuit (10) for a vehicle, said cooling circuit including at least one pump (30)) and a plurality of branches (Fig 1)) for circulation of a cooling fluid, wherein at least one branch (22) includes a flow rate limiter (44, 54) with a valve (36), said flow rate limiter including a body (40) in which is mounted the valve mobile between a first position in which the valve delimits a first fluid passage section (along 46 and 58) at the outlet of the limiter (54) and a second position in which the valve delimits a second fluid passage section (along 74) at the outlet of the limiter, the second section being smaller than the first section (Fig 2, section 74 fits inside of 46), and the valve being biased (via 72) into the first position and configured to be moved from the first position to the second position when the fluid flow rate at the inlet of the limiter exceeds a predetermined threshold (Fig 2, and paragraph 0004 describes the pressure buildup, which affects flow rate).
	Regarding Claim 2:
Schmitt et al. teaches the flow rate limiter includes a compression spring (72) that biases the valve into its first position, said compression spring having a compression force chosen as a function of said predetermined threshold.	
	Regarding Claim 3:
		Schmitt et al. teaches the compression spring is a coil spring (72).
	Regarding Claim 4:
Schmitt et al. teaches the body has a tubular general shape (Fig 2) and comprises coaxial tubular sections (42, 56, 46, 74) of which a first section (middle of 46) has a diameter and defines an internal housing to receive the valve and of which a second section (74) has a diameter, less than D1, and defines an internal housing to receive the compression spring (Fig 2).
	Regarding Claim 5:
Schmitt et al. teaches the first and second sections are disposed between a third section (42) forming a fluid inlet of the body (along 76) and a fourth section (42, along 78) forming a fluid outlet of said body.
	Regarding Claim 6:
		Schmitt et al. teaches the valve is independent of said body (Fig 2).	
	Regarding Claim 7:
Schmitt et al. teaches the valve takes the form of a cylindrical pin (56, 54) one longitudinal end of which is an ogive-shaped head (along 56).
	Regarding Claim 8:
Schmitt et al. teaches the pin comprises longitudinal guide ribs (62) sliding in said body.
	Regarding Claim 9:
Schmitt et al. teaches the longitudinal ribs are extended axially beyond the longitudinal ends of the pin (Fig 2) to form abutments (60) adapted to cooperate with annular shoulders (64) inside said body.
	Regarding Claim 10:
Schmitt et al. teaches at least two branches (16) each include a flow rate limiter (30, 34, 36), said flow rate limiters having different predetermined thresholds for movement of their respective valves.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747